Name: Commission Regulation (EC) No 1256/2007 of 25 October 2007 amending Regulation (EC) No 829/2007 as regards the transitional period granted for the use of commercial documents and health certificates for animal by-products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  health;  trade;  industrial structures and policy
 Date Published: nan

 26.10.2007 EN Official Journal of the European Union L 282/30 COMMISSION REGULATION (EC) No 1256/2007 of 25 October 2007 amending Regulation (EC) No 829/2007 as regards the transitional period granted for the use of commercial documents and health certificates for animal by-products (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1) and in particular the second paragraph of Article 28, the first subparagraph of Article 29(3) and Article 32(1), Whereas: (1) Regulation (EC) No 1774/2002 lays down animal and public health requirements for trade and for imports into and transit through the Community of certain animal by-products and products derived there from. (2) Regulation (EC) No 829/2007 of 28 June 2007 amending Annexes I, II, VII, VIII, X and XI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards placing on the market of certain animal by-products amends Annex II to Regulation (EC) No 1774/2002, as regards model commercial documents and Annex X to that Regulation, as regards health certificates for imports of certain animal by-products. (3) Article 2 of Regulation (EC) No 829/2007 provides for a transitional period of six months from the date of entry into force of that Regulation for the use of the relevant commercial documents and health certificates provided for in Annexes II and X to Regulation (EC) No 1774/2002, which were completed in conformity with the provisions applicable before the date of entry into force of Regulation (EC) No 829/2007. Since the publication of that Regulation however several requests for clarification concerning the provisions applicable during this transitional period have been addressed to the Commission. (4) In order to ensure legal certainty, it should be clarified that until the end of the transitional period, commercial documents and health certificates which correspond to the models required prior to the entry into force of Regulation (EC) No 829/2007 may still be completed and signed by commercial operators and the veterinary authorities of third countries, as appropriate. (5) In addition, a practical solution should be provided for consignments for which such documents have been issued within the transitional period, but which do not arrive at their place of destination within the Community before that date. Such consignments should continue to be accepted for trade in or for import into the Community, as appropriate, within two months after that date. (6) In order to facilitate the application of this Regulation for stakeholders and third country authorities, the original transitional period of six months from 24 July 2007 introduced by Regulation (EC) No 829/2007 should be extended until 30 April 2008. An additional period should be provided for accepting such documents and certificates for trade in and for import into the Community. (7) Regulation (EC) No 829/2007 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 829/2007 is replaced by the following: Article 2 For a transitional period until 30 April 2008, Member States shall accept consignments accompanied by commercial documents and health certificates completed and signed in conformity with the provisions of Regulation (EC) No 1774/2002 applying until 23 July 2007. Until 30 June 2008, Member States shall accept such consignments if the accompanying commercial documents and health certificates were completed and signed before 1 May 2008. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 829/2007 (OJ L 191, 21.7.2007, p. 1).